Citation Nr: 1410857	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-32 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to the Veteran's rate for the month of his death, as an accrued benefit.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to June 1946.  He died in March 2008 and his surviving spouse died in August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, the appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The appellant in this case is the deceased Veteran's son.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The appellant asserts that the VA rate for the month of the Veteran's death is warranted as an accrued benefit.  He maintains that his mother was alive and well when the Veteran passed away and she was due the VA rate for the month of his death as an accrued benefit.  Although she passed away prior to the award of that benefit, he maintains that the VA rate for that month should be awarded to her estate as an accrued benefit.   

The appellant provided testimony in March 2013 before a VLJ who no longer is employed by the Board.  Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts the hearing on appeal must participate in any decision made on that appeal.  The appellant has the option to attend another hearing.  

In this case, the appellant indicated in a February 2014 letter that he wanted to attend another hearing before a VLJ at the RO.  The appellant has a right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a) , 20.703 (2013).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule a Travel Board hearing for the appellant.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b)  (2013).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

